Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16 and 24 of U.S. Patent No. 8,050,746. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region with imaging element.
Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 14 of U.S. Patent No. 8,419,613. Although they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region.
Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 14 of U.S. Patent No. 8,419,613. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region.
Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 31-34 and 36 of U.S. Patent No. 10,004,388. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 13-19, 21 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Starksen et al. (US 2005/0119523 (in the IDS)) and in view of Swanson et al. (US 2001/0020126).  

3.	Addressing claim 13, Starksen discloses a method of visually locating a vessel within a body lumen, comprising: 
deploying, from a catheter, an imaging hood to a deployed configuration by radially expanding the imaging hood to a diameter greater than an outer diameter of the catheter to define a deployed volume within an open area of the imaging hood (see Figs. 1-3; expandable balloon 12 is the imaging hood); 
positioning a contact edge of the imaging hood against or adjacent to a tissue region at a first location (see [0036] and Figs.1- 2, element 12 does contact/adjacent a tissue region). 
visually assessing the tissue region at the first location (see [0036] and Fig. 2, elements 24 and 26).  

Starksen does not disclose an inflatable member contained within the open area of the imaging hood in the deployed configuration; positioning a contact edge of the inflatable member against or adjacent to a tissue region at a first location and repositioning the inflatable member against or adjacent to the tissue region at a second location. In the same field of endeavor, Swanson discloses an inflatable member contained within the open area of the support structure in the deployed configuration; positioning a contact edge of the inflatable member against or adjacent to a tissue 

4.	Addressing claims 14 and 32, Swanson discloses:
collapsing the inflatable member such that the open area is unobstructed (see Figs. 14 and 22-24; 128 is expandable/inflatable structure that could be collapse; examiner interprets the claim according to applicant specification paragraph [0160]; during delivery the inflatable member is collapsed and when the inflatable collapsed it is unobstructed); 
wherein the imaging structure is structurally unaffected by application of a fluid pressure to the imaging structure, and wherein the inflatable member is structurally affected by application of the fluid pressure to the inflatable member (see Figs. 14 and 22-24; wire basket structure is not effect by fluid pressure).

Addressing claims 15-19 and 21, Starksen discloses:
displacing opaque fluid from the open area with a transparent fluid delivered to the open area through a fluid delivery lumen defined through a catheter through which the imaging hood extends, wherein the open area is defined between imaging hood and the tissue region at the second location (see Figs. 1-2, [0018-0019], [0022] and [0040]; saline is transparent fluid); 
wherein displacing opaque fluid with a transparent fluid comprises pumping saline, plasma, water, or perfluorinated liquid into the open area such that blood is displaced from therefrom (see [0022] and [0040-0041]);
advancing the imaging hood into a left atrial chamber of a heart prior to inflating an inflatable member (see [0018]; also see Navia’s Fig. 9, the stent 50 and membrane or balloon 60, 120/126 (inflatable member) in the collapse state during delivery); 
wherein repositioning comprises moving the inflatable member along the tissue region while visualizing the tissue region through the inflatable member (see Figs. 2-3; elements 24 and 26 allow visual assessment of the tissue region through the expanded balloon 12; Navia discloses moving hood 50 and inflatable member 60, 120/126 (see Figs. 3, 6-7 and 9-12)); 
wherein visually assessing comprises viewing the tissue region via an imaging element positioned within the imaging hood (see Figs. 1-3, element 24);
 wherein the imaging element comprises a CMOS imager, CCD imager, or optical fiber (see [0021]); 

5.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Starksen et al. (US 2005/0119523 (in the IDS)), in view of Swanson et al. (US 2001/0020126) and further in view of Buijs et al. (US 5,413,104 (in the IDS)). 

6.	Addressing claim 20, Starksen does not disclose wherein the imaging element is positioned along in inner surface of the imaging hood. In the same field of endeavor, Buijs discloses viewing the tissue region via an imaging element attached to an inner surface of the fluid barrier (see claim 1, the coil is MRI imaging element and the balloon is a fluid barrier/hood; the coil attach to the balloon; attach to inner surface of the fluid barrier is positioned along in inner surface of the barrier). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Starksen to view the tissue region via an imaging element positioned along in inner surface of the barrier as taught by Buijs because this improve image quality by taking into account the expansion member/fluid barrier/balloon shape and configuration (see claim 1, col. 1, lines 40-50 and col. 3, lines 55-65; when the balloon inflated coil conductors/imaging element extend parallel to the shaft and part of the coil extends through the coil conductors). This configuration allows for good image quality without the negative effect of the changes in shape of expansion member/fluid barrier/balloon. 

No art rejection for claims 22 and its dependent.  

Response to Arguments

Applicant’s arguments with respect to claims 13-20 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner reopen with new ground of rejection. Examiner suggests amend claim 13 with claims 20, 32 and limitation “inflatable member positioned along the inner surface of the imaging hood” to put the claims in condition for allowance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793